DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented and pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 10:
In line 5, it is unclear & indefinite as to whether the “receiver device” actually/explicitly perform (i.e., actually & positively writes & persist) the “write the data both to the receiver cache and persist the data” in the context of the recited claimed invention.  If not actually written, the clear metes and bounds of the recited claimed invention is vague and indefninte.
In claim 16:
In line 2, it is unclear, unstated & unsupported as to who or what provides & supports the “processing” and/or “receiv[ing]” recitation; it is further unclear as to who or what sent the packet; therefore, the clear metes and bounds of the recited claimed invention is unclear and indefinite from recited claimed invention.
In line 3, it is unclear, unstated & unsupported as to who or what provides & supports the claimed “perform write operation” & “make the data durable” recitation; therefore, the clear metes and bounds of the recited claimed invention is unclear and indefinite from recited claimed invention.
In line 4, it is unclear, unstated & unsupported as to who or what provides & supports the claimed “requesting” recitation; therefore, the clear metes and bounds of the recited claimed invention is unclear and indefinite from recited claimed invention.

Allowable Subject Matter
Claims 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-9 are allowable over the prior of record for the following reason.
The following is an examiner’s statement of reasons for allowance, when the applicant overcomes the above discussed rejections under the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph: 
After careful consideration and search of the recited claimed invention, as per independent claim 1, the examiner finds the claimed recitations, as a whole, of: “a received pocket” includes “an indicator to make the packet included “data durable” (i.e., also defined as “persistent” in the specification); and the received “packet” also includes “a request to perform a write operation to write data to a cache”; in combination with further recitation of “requesting the data to be written to the cache and a non-volatile memory” based on the received packet”, allowable over the prior art of record, when the examiner interpolates the claimed invention with respect to the supporting specification.  Subsequently, the further limiting dependent claims 2-9 are similarly allowable over the reasons of the respective base claims 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159. The examiner can normally be reached 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181